Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 1/20/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 7, the prior art of record, specifically (US 20200092685) teaches A method comprising: supporting a first plurality of applications for vehicle-to-everything communications; receiving first configuration information from a network, wherein the first configuration information includes information indicating a selection of a radio access type for direct vehicle-to-everything communication for a list of one or more identifiers provided by the first plurality of applications; (paragraphs 117-120);
However, none of the prior art cited alone or in combination provides the motivation to teach; receiving a request to transmit a vehicle-to-everything communication from an application of the first plurality of applications; determining whether the vehicle-to-everything communication is to be transmitted via a direct communication with a mobile communication network or a direct vehicle-to-everything communication with other remote units; determining a radio access type of the plurality of radio access types for transmitting the vehicle-to-everything communication via a direct vehicle-to-everything communication based on the first configuration information, wherein the plurality of radio access types comprises evolved universal terrestrial radio access and new radio; selecting a cell of a plurality of cells that supports vehicle-to-everything resource management for the vehicle-to-everything communication via a direct vehicle- to-everything communication and the radio access type; and requesting resources via the cell for transmitting the vehicle-to-everything communication via a direct vehicle-to-everything communication using the radio access type. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-12 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Jacob, Richard, Norman Franchi, and Gerhard Fettweis. "Hybrid V2X communications: multi-RAT as enabler for connected autonomous driving." 2018 IEEE 29th Annual International Symposium on Personal, Indoor and Mobile Radio Communications (PIMRC). IEEE, 2018: provides: Exploiting the full potential of automated driving systems requires reliable wireless communication enabling network connectivity and cooperation among vehicles. Multiple V2X technologies are addressing the requirements of connected autonomous driving applications. Recent investigations have shown that none of the technologies is flexible .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641